Citation Nr: 1146110	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  03-19 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Erin L. Webb, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to July 1970.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in March 2004.  A transcript of the hearing is associated with the claims file.

In a July 2004 decision, the Board denied the Veteran's claim.  In an August 2007 decision, the Court of Appeals for Veterans Claims (CAVC) vacated that decision and remanded the case to the Board.

In December 2008 and June 2009, the Board remanded this case for further development.  

In a February 2010 decision, the Board denied service connection for the additional issue of bilateral hearing loss and remanded the remaining issues of service connection for left leg disability and tinnitus for further development.

In a May 2011 rating decision, the Appeals Management Center (AMC) granted service connection for anterior scar, claimed as a left leg condition, evaluated as noncompensably disabling, effective May 3, 2001.  Since the grant of service connection benefits constituted a full grant of the benefit sought on appeal, this claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran underwent a VA audiology examination in September 2009.  This examiner acknowledged the Veteran's complaints of tinnitus during a BVA hearing in 2005 (record show the hearing was March 2004), but found no current complaints of tinnitus.  In the Board's prior remand in February 2010, the September 2009 VA examiner was asked to submit an addendum opinion addressing, in relevant part, whether the Veteran has a current diagnosis of tinnitus.  Unfortunately, the term "current diagnosis" for VA benefits purposes has a broader meaning than its lay counterpart.  Specifically, it means whether the claimant has a disability at the time the claim was filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed his claim for VA benefits in May 2001.  

When the VA audiologist provided her addendum opinion, she stated that the Veteran did not report any tinnitus in the past five years and that there was no current diagnosis of tinnitus.  Based on this opinion, it is unclear whether the examiner is stating that the Veteran has not had a chronic tinnitus disability at all during the course of this appeal or only that, due to lack of complaints of tinnitus symptoms, the Veteran has not had tinnitus for the prior five years.  The evidence of record includes complaints of intermittent ringing in the ears when the Veteran is exposed to loud traffic noise or certain musical pitches between approximately 1990 and 2005, but no diagnosis of a chronic tinnitus disability.  

As the current medical opinion does not specifically indicate that it applies to the entire appeals period, it is inadequate for rating purposes and another addendum opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the VA examiner who conducted the September 2009 audiology examination and request that she review the claims folder and provide an addendum opinion to the September 2009 examination clearly stating whether or not the Veteran has a current, including any time since May 2001, diagnosis relating to tinnitus.  The examiner is asked to specifically address the Veteran's complaints of intermittent ringing in the ears when the Veteran is exposed to loud traffic noise or certain musical pitches, as described in the record.  

If the examiner who conducted the September 2009 examination is no longer available, the claims folder should be forwarded to the appropriate specialist to provide such opinion.  

If a diagnosis of tinnitus is confirmed, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the diagnosis is the result of any disease or injury in service, including acoustic trauma. The examiner must provide a complete rationale for each opinion. The rationale must consider the Veteran's reported history of his perceived symptoms, to include exposure to acoustic trauma. If further examination is necessary in order to address this matter properly, one should be conducted. 

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

